Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 2, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00735-CR

                    RONNIE WILLIAM COOK, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1363202

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, signed by
appellant, has been filed with this Court. See Tex. R. App. P. 42.2. Because this
Court has not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.
                                    PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.

Do Not Publish — TEX. R. APP. P. 47.2(b)




                                        2